          Case 1:17-cv-00302-TJM-DJS Document 77 Filed 09/13/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF NEW YORK

                                                                            File No.: 1:17-cv-00302
                                                   )                      Judge Thomas J. McAvoy
 AMERICAN BIO MEDICA                               )              Magistrate Judge Daniel J. Stewart
 CORPORATION,                                      )
                                                   )
                                                   )
                                 Plaintiff,        )
 vs.                                               )
                                                   )
 TODD BAILEY,                                      )          AMENDED STIPULATION FOR
                                                   )          DISMISSAL WITH PREJUDICE
                                 Defendant.        )
                                                   )
                                                   )

          The parties to the above-captioned action, through their undersigned respective authorized

counsel, hereby stipulate and agree that no party hereto is an infant or incompetent and, having

been resolved between the parties, all claims asserted in the above-entitled action may be, and

hereby are, dismissed with prejudice and on the merits. Each party shall bear its own costs,

disbursements, interest, attorneys’ fees, and other related expenses incurred in connection with this

matter.

          The parties further stipulate, agree, and jointly request that the Court enter an order of

dismissal with prejudice in accordance with this stipulation.



                                [Remainder of page intentionally left blank.]
      Case 1:17-cv-00302-TJM-DJS Document 77 Filed 09/13/19 Page 2 of 2




Dated: September 11, 2019                WINTHROP & WEINSTINE, P.A.



                                         By: /s/ Joseph M. Windler ______________
                                         Joseph M. Windler, Esq. (MN #387758)
                                         Admitted Pro Hac Vice
                                         225 South Sixth Street, Suite 3500
                                         Minneapolis, Minnesota 55402
                                         (612) 604-6646
                                         jwindler@winthrop.com

                                         O’CONNELL & ARONOWITZ, P.C.
                                         Jeffrey A. Siegel (103820)
                                         54 State Street
                                         Albany, New York 12207
                                         (518) 462-5601
                                         Local Counsel for Todd Bailey

                                         Attorneys for Defendant




Dated: September 11, 2019                WILLIAM J. BETTER, P.C.



                                         By: /s/ William J. Better ________________
                                         William J. Better, Esq. (508431)
                                         1 Albany Avenue
                                         Kinderhook, NY 12106
                                         Minneapolis, Minnesota 55402
                                         (518) 758-1511
                                         williamjbetter@williamjbetterpc.com

                                         Attorney for Plaintiff



IT IS SO ORDERED.
DATED: September 13, 2019
